DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2021 and January 14, 2022 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 07, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Slater (US 2002/0080545 A1) (IDS Record).

With regard to claim 1, Slater teaches a high-voltage protection module ([0001] lines 1-6) for a metrology device ([0011] lines 1-5), comprising:
a metal-oxide varistor (MOV) (5 – Fig. 3) coupled across a mains power line (Abstract, lines 1-2);
a resistor (4 – Fig. 3) electrically coupled to the MOV (5 – Fig. 3) in series with the MOV (4 – Fig. 3); and
a fuse (3 – Fig. 3) ([0026] lines 1-2) electrically coupled to the MOV (5 – Fig. 3) and the resistor (4 – Fig. 3) in series, the resistor (4 – Fig. 3) being located between the fuse (3 – Fig. 3) and the MOV (5 – Fig. 3),
wherein the fuse (3 – Fig. 3) opens upon an overvoltage event disengaging alternating current (AC) power from the mains power line to the metrology device ([0036] lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 2002/0080545 A1) in view of Reitz (US 4,4439,807).

With regard to claim 2, Slater teaches all the limitations of claim1, but does not expressly teach a first housing, the first housing enclosing the MOV, the first housing including: a base portion to enclose a first portion of the MOV; and a top portion to enclose a second portion of the MOV, the top portion having an aperture defined therein to vent outgassing.
Reitz teaches a first housing (20 – Fig. 1), the first housing (20 – Fig. 1) enclosing the MOV (36 – Fig. 2, Fig. 3), the first housing (20 – Fig. 1) including:
a base portion (30 – Fig. 3) to enclose a first portion (lower portion of MOV 36) of the MOV (36 – Fig. 2, Fig. 3); and
a top portion (28 – Fig. 1, Fig. 3) to enclose a second portion (upper portion of MOV 36) of the MOV (36 – Fig. 2, Fig. 3), the top portion (28 – Fig. 1, Fig. 3) having an aperture (28b – Fig. 1, Fig. 3) defined therein to vent outgassing (page 5, col. 3, lines 54-57).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the high-voltage protection module of Slater, to have a housing enclosing the MOV, as taught by Reitz, the failure/burn out of the MOV cause damage and the housing enclosing the MOV improves the protection of the adjacent electric components/elements in the metrology device.
With regard to claim 3, Slater and Reitz teach all the limitations of claim 2, and Reitz further teaches the aperture (28b – Fig. 1, Fig. 3) defined in the top portion (28 – Fig. 1, Fig. 3) is defined in the top portion (28 – Fig. 1, Fig. 3) opposite a first side of the first housing (20 – Fig. 1) relative to at least one component of the metrology device (implicit).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 2002/0080545 A1) (IDS Record) in view of Ratiu (US 2008/0117077 A1).

With regard to claim 10, Slater teaches a metrology device ([0011] lines 1-5) comprising:
a high-voltage protection module ([0001] lines 1-6) including:
a metal-oxide varistor (MOV) (5 – Fig. 3) coupled across a mains power line (Abstract, lines 1-2);
a resistor (4 – Fig. 3) electrically coupled to the MOV (5 – Fig. 3) in series; and
a fuse (3 – Fig. 3) ([0026] lines 1-2) electrically coupled to the MOV (5 – Fig. 3) and the resistor (4 – Fig. 3) in series,
wherein the fuse (3 – Fig. 3) opens upon an overvoltage event disengaging alternating current (AC) power from the mains power line to the metrology device ([0036] lines 1-5).
Slater does not expressly teach a power line carrier (PLC) transceiver.
Ratiu teaches metrology device (100 – Fig. 1) comprising: a power line carrier (PLC) transceiver (106 – Fig. 1)
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the metrology device of Slater, to have a power line carrier (PLC) transceiver, as taught by Ratiu, in order to improve metrology device (intelligent/automated metrology device) by removing human error from visual meter readings, provide a more predictable meter reading schedule.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slater (US 2002/0080545 A1) (IDS Record) and Ratiu (US 2008/0117077 A1) in further view of Reitz (US 4,4439,807).
With regard to claim 11, Slater and Ratiu teaches all the limitations of claim 10, but do not expressly teach the high-voltage protection module further comprises: a first housing, the first housing enclosing the MOV, the first housing including: a base portion to enclose a first portion of the MOV; and a top portion to enclose a second portion of the MOV, the top portion having an aperture defined therein to vent outgassing, wherein the aperture defined in the top portion is defined in the top portion opposite a first side of the first housing relative to at least one component of the metrology device.
Reitz a first housing (20 – Fig. 1), the first housing (20 – Fig. 1) enclosing the MOV (36 – Fig. 2, Fig. 3), the first housing (20 – Fig. 1) including:
a base portion (30 – Fig. 3) to enclose a first portion (lower portion of MOV 36) of the MOV (36 – Fig. 2, Fig. 3); and
a top portion (28 – Fig. 1, Fig. 3) to enclose a second portion (upper portion of MOV 36) of the MOV (36 – Fig. 2, Fig. 3), the top portion (28 – Fig. 1, Fig. 3) having an aperture (28b – Fig. 1, Fig. 3) defined therein to vent outgassing (page 5, col. 3, lines 54-57),
wherein the aperture (28b – Fig. 1, Fig. 3) defined in the top portion (28 – Fig. 1, Fig. 3) is defined in the top portion (28 – Fig. 1, Fig. 3) opposite a first side of the first housing (20 – Fig. 1) relative to at least one component of the metrology device (implicit).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the high-voltage protection module of Slater and Ratiu, to have a housing enclosing the MOV, as taught by Reitz, the failure/burn out of the MOV cause damage and the housing enclosing the MOV improves the protection of the adjacent electric components/elements in the metrology device.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ratiu (US 2008/0117077 A1) in view of Slater (US 2002/0080545 A1) (IDS Record).

With regard to claim 16, Ratiu teaches a network (418 – Fig. 4), comprising:
a metrology device (400 – Fig. 4) communicatively coupled within the network (418 – Fig. 4); and
a central office (425 – Fig. 4) communicatively coupled to the metrology device (400 – Fig. 4) at least in part over a power line (408 – Fig. 4),
wherein the metrology device (400 – Fig. 4) includes:
a metrology unit (411a-411n – Fig. 4),
Ratiu does not expressly teach the metrology unit including a high-voltage protection module including:
a metal-oxide varistor (MOV) coupled across a mains power line;
a resistor electrically coupled to the MOV in series; and
a fuse electrically coupled to the MOV and the resistor in series,
wherein the fuse opens upon an overvoltage event disengaging alternating current (AC) power from the mains power line to the metrology device.
Slater teaches a metrology unit ([0011] lines 1-5), the metrology unit including a high-voltage protection module ([0001] lines 1-6) including:
a metal-oxide varistor (MOV) (5 – Fig. 3) coupled across a mains power line (Abstract, lines 1-2);
a resistor (4 – Fig. 3) electrically coupled to the MOV (5 – Fig. 3) in series; and
a fuse (3 – Fig. 3) ([0026] lines 1-2) electrically coupled to the MOV (5 – Fig. 3) and the resistor (4 – Fig. 3) in series,
wherein the fuse (3 – Fig. 3) opens upon an overvoltage event disengaging alternating current (AC) power from the mains power line to the metrology device ([0036] lines 1-5).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the metrology unit of Ratiu, to have a high-voltage protection module, as taught by Slater, in order to the protection of the metrology unit against undesirable electrical events and in order to extend the useful life of the metrology unit.
Allowable Subject Matter
Claim(s) 4-9, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a second housing, wherein the second housing encloses the fuse and the resistor.”
Claim(s) 5 would be allowed by dependence on claim 4.
With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a first MOV coupled to the resistor and the fuse in series; and a second MOV coupled to the resistor and the fuse in series.”
Claim(s) 7 would be allowed by dependence on claim 6.
With regard to claim 8, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a power line carrier (PLC) communication frontend electrically coupled in series with the fuse and the resistor in series and in parallel with the MOV, wherein the PLC communication frontend couples the mains power line to a PLC transceiver.”
Claim(s) 9 would be allowed by dependence on claim 8.
With regard to claim 12, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the high-voltage protection module further comprises a second housing, wherein the second housing encloses the fuse and the resistor, wherein the second housing is located on a second side opposite the first side.”
With regard to claim 13, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the high-voltage protection module further comprises: a PLC communication frontend electrically coupled in series with the fuse and the resistor in series and in parallel with the MOV, wherein the PLC communication frontend couples the mains power line to a PLC transceiver.”
Claim(s) 14-15 would be allowed by dependence on claim 13.
With regard to claim 17, Ratiu and Slater teach all the limitations of claim 16, and Ratiu further teaches the metrology device further includes: a power line carrier (PLC) transceiver (416 – Fig. 4). But, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a PLC communication frontend electrically coupled in series with the fuse and the resistor in series and electrically coupled in parallel with the MOV, wherein the PLC communication frontend couples the mains power line to the PLC transceiver.”
Claim(s) 18-20 would be allowed by dependence on claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Spanier (US 2016/0370204 A1) teaches an intelligent electronic device (IED) is provided. The IED includes a metering sub-assembly and an input base module sub-assembly. The metering sub-assembly is hinged to the input base module sub-assembly, where when in an open position, various cables, connectors, and input/output cards/modules are accessible. Various input/output cards/modules are interchangeable to add/change functionality and/or communication capabilities to the IED in one embodiment, a communication card is provided with at least one antenna disposed internal or external to a housing of the IED.
Oppenheimer (US 2015/0333499 A1) teaches a device may include a sensor. The sensor may detect usage of electric power. Additionally, the device may include a fusible surge resistor coupled in series with the sensor, and a thermal metal oxide varistor (MOV) coupled in parallel with the sensor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836